DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano (US 2005/0079408, as submitted by the Applicant in the IDS forms).
Regarding claim 1, Hirano discloses an accumulator assembly (Abstract, Fig. 1 and para. 46, 47), comprising: a first accumulator cell having a first electrical connection element (Fig. 1, 4a and para. 46, 47 wherein the first accumulator is one of the battery cells 13 connected to connector 38); a second accumulator cell having a second electrical connection element (Fig. 1, 4a and para. 46, 47 wherein the second accumulator the other one of the battery cells 13 connected to connector 38); and a cell connector element which electrically connects the first electrical connection element of the first accumulator cell with the second electrical connection element of the second accumulator cell (Fig. 1, 4a and para. 46, 47 where connector 38 electrically connects the pair of battery cells together) and which is welded at least to one of the electrical connection elements by way of a plurality of weld locations (Fig. 1, 4a and para. 46, 47 weld spots 41/42 connected to each of the connected cells in a plurality of  interrupted lines at the edge region, two vertical lines of 2 spots each and two horizontal lines with 4 
Regarding claim 2, Hirano discloses the accumulator assembly according to claim 1, as shown above, and Hirano further discloses wherein the weld locations have weld spots (Fig. 1, 4a and para. 46, 47 weld spots 41/42 connected to each of the connected cells in a plurality of  interrupted lines at the edge region, two vertical lines of 2 spots each and two horizontal lines with 4 welds spots each)
Regarding claims 3-5, Hirano discloses the accumulator assembly according to claims 1 and 2, as shown above, and Hirano further discloses wherein the weld locations have at least one of the following form of an interrupted straight line comprising a plurality of spaced-apart weld seams or spaced-apart weld spots arranged at an edge region of the connection element.  (Fig. 1, 4a and para. 46, 47 weld spots 41/42 connected to each of the connected cells in a plurality of interrupted lines at the edge region, two vertical lines of 2 spots each and two horizontal lines with 4 welds spots each)
Regarding claim 6, Hirano discloses the accumulator assembly according to claim 4, as shown above, and Hirano further discloses wherein the first and the second accumulator cells each have a respective electrode which is coupled to the corresponding electrical connection element and which removes charge from the respective accumulator cell (positive and negative electrodes of the two cells 13 in Fig. 1, 4a, and para. 48-49), wherein the interrupted straight line is arranged at an edge region of the connection element.  (Fig. 1, 4a and para. 46, 47 weld spots 41/42 connected to each of the connected cells in a plurality of interrupted lines at the edge region, two vertical lines of 2 spots each and two horizontal lines with 4 welds spots each)
Regarding claims 7 and 8, Hirano discloses the accumulator assembly according to claims 1 and 6, as shown above, and Hirano further discloses wherein the cell connector element has an open region which extends between an electrode of the first accumulator cell and an electrode of the second accumulator cell (Fig. 1, 4a and para. 46, 47 where the open region of connector 38 with no weld spots is located between the positive and negative connection points )
Regarding claims 9-12, Hirano discloses the accumulator assembly according to claims 3 and 8, as shown above, and Hirano further discloses wherein the cell connector element has an open region which extends between an electrode of the first accumulator cell and an electrode of the second accumulator cell, (Fig. 1, 4a and para. 46, 47 where the open region of connector 38 with no weld spots is located between the positive and negative connection points ) wherein the two touching interrupted straight lines which comprise the plurality of spaced-apart weld spots and which are arranged at right-angles with respect to each other, are arranged offset at both sides beside the open region and the corresponding electrode and in the direction of the other accumulator cell (weld spots 41/42 connected to each of the connected cells in a plurality of interrupted lines at the edge region offset besides bother sides of the open region wherein the two vertical lines of 2 spots each make right angles with two horizontal lines with 4 welds spots each they touch)
Regarding claims 13 and 14, Hirano discloses the accumulator assembly according to claims 7 and 12, as shown above, and Hirano further discloses wherein the open region extends over the electrode of the first or second accumulator cell (Fig. 1, 4a and para. 46, 47 where the open region of connector 38 with no weld spots extends and overlaps over the electrodes of the cells)
Regarding claims 15-19, Hirano discloses the accumulator assembly according to claims 1, 7, and 8, as shown above, and Hirano further discloses wherein the cell connector element has a curvature in a region between the first electrical connection element of the first accumulator cell and the second electrical connection element of the second accumulator cell wherein the highest line of the curvature is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/ Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729